DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS, filed 10/11/2019, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph [0089], line 8: “The3 J group” should be changed to “The 3 J group”.  
Appropriate correction is required.

Claim Objections
Claim 6 objected to because of the following informalities:  
Line 1: “light three sources” should be changed to “three light sources”.  
Claim 11 
Line 1: “magnetic field is from 5 mT to 1 T” should be changed to “magnetic field has a magnetic induction from 5 mT to 1T” or something to that effect.  This would make the claim clearer as to what the measurement interval of 5 mT to 1 T represents.  
Claim 16 is objected to because of the following informalities:
Line 10: “810-880” should be changed to “810-880 nm”.
Line 11: “magnetic field is from 5 mT to 1 T” should be changed to “magnetic field has a magnetic induction from 5 mT to 1T” or something to that effect.  This would make the claim clearer as to what the measurement interval of 5 mT to 1 T represents.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "a time sufficient to stimulate a phototherapeutic response" in claim 1 (lines 6-7) is a relative term which renders the claim indefinite.  The phrase "a time It is unclear what the boundaries are for “a time sufficient to stimulate a phototherapeutic response” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  It is unclear to the Examiner what would be considered a sufficient time and what would be considered a phototherapeutic response.  Different readers of this claim would have different interpretations of “a time sufficient to stimulate a phototherapeutic response”.

The phrase "delay progression of muscular dystrophy" in claim 3 (lines 1-2) is a relative term which renders the claim indefinite.  The phrase "delay progression of muscular dystrophy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for a “delay progression of muscular dystrophy” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.

The phrase “in synchrony with the third light source” renders claim 7 (lines 2-3) indefinite.  It is unclear to the Examiner how the first light source can be emitted in synchrony with the third light source if the third light source can be in continuous 

The phrase "another time sufficient to stimulate a phototherapeutic response" in claim 12 (lines 6-7) is a relative term which renders the claim indefinite.  The phrase "another time sufficient to stimulate a phototherapeutic response" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the boundaries are for “another time sufficient to stimulate a phototherapeutic response” and therefore one of ordinary skill in the art would not be able to ascertain what would infringe on this claim limitation.  It is unclear to the Examiner what would be considered a sufficient time and what would be considered a phototherapeutic response.  Different readers of this claim would have different interpretations of “another time sufficient to stimulate a phototherapeutic response”.

The phrase “in synchrony with the third light source” renders claim 17 (lines 2-3) indefinite.  It is unclear to the Examiner how the first light source can be emitted in synchrony with the third light source if the third light source can be in continuous operating mode (as disclosed in claim 16).  The Examiner is confused how a continuous light could be synchronized with a pulsed or super-pulsed light.

Claims 2, 4-6, 8-11, and 13-15 are also rejected due to their dependency on rejected claim 1.

	
Claim Interpretation
The Examiner would like to emphasize that the location on the body or the specific patient/condition being treated does not limit the structure of the device.  MPEP 2115 makes it clear that “the inclusion or article worked upon by a structure being claimed dose not impart patentability to the claims”.  These types of limitations are considered intended use and it has been well-established that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  This interpretation is particularly relevant to claims 16-20.  
Please note that claims of this instant application as currently recited are being given their broadest reasonable interpretation in light of the supporting disclosure. The reason is because USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process."). 
Claims terms that are explicitly and specifically defined in the instant application specification are being construed in a manner consistent with the definition provided in the instant application specification paras. [0031-0050] (section I titled Definitions). For example the term “super-pulsed mode” is being interpreted in light of para. [0040] as “mode that generates ultrashort pulses with a high peak power and minimal heat”.
With respect to all other remaining claim terms in the instant claims that lack explicit and specific definitions in the instant application specification, the claim terms are given their broadest reasonable interpretation using the plain and ordinary meaning in the art in light of the specification as it would be understood by one of ordinary skill in the art.	

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   “a securing mechanism to removably secure the light source device to the area of the subject’s skin” in claim 20.  The securing mechanism is interpreted to be some kind of strap or bandage made of a flexible material to be secured to a subject’s body, as seen in Figure 22 and detailed in paragraph [0059] of the instant specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 16-17 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 and 15 of U.S. Patent No. 11,179,573 (hereinafter ‘573). Although the claims at issue are not identical, they are not patentably distinct from each other because the devices of ‘573 and the instant application are capable of performing the same limitations despite the difference in intended use.
Regarding claim 16-17 of the instant application, claim 12 of ‘573 discloses:
A light source device configured to contact a subject's skin proximal to a dystrophic muscle or muscle group (claim 11, lines 1-2) comprising: a cluster of light delivery sources (claim 11, line 3) comprising: a first light source configured to generate a first portion of a light signal with a wavelength from 890-910 nm in a super-pulsed operating mode (claim 11, lines 8-19); a second light source configured to generate a second portion of the light signal with a wavelength from 600-700 nm in a pulsed operating mode or a continuous operating mode (claim 11, lines 8-19); and a third light source configured to generate a third portion of the light signal with a wavelength from 810-880 in the pulsed operating mode or the continuous operating mode (claim 11, lines 8-19); a permanent magnet that provides a constant magnetic field from 5 mT to 1 T (claim 12, lines 1-3); a processing unit preprogrammed with a time for application of the light signal 
The light source device of claim 16, wherein the first light source comprises a super pulsed laser that creates an impulse of high intensity that emits for a billionth of a second in synchrony with the third light source (claim 11, lines 20-23).
Regarding claim 20 of the instant application, claim 15 of ‘573 discloses:
The light source device of claim 16, further comprising a securing mechanism to removably secure the light source device to the area of the subject's skin (claim 15, lines 1-4).

Claims 16-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,744,337 (hereinafter ‘337). Although the claims at issue are not identical, they are not patentably distinct from each other because the devices of ‘337 and the instant application are capable of performing the same limitations despite the difference in intended use.
Regarding claim 16 of the instant application, claim 14 of ‘337 discloses:
A light source device configured to contact a subject's skin proximal to a dystrophic muscle or muscle group (claim 14, lines 1-3) comprising: a cluster of light delivery sources (claim 14, line 4) comprising: a first light source configured to generate a first portion of a light signal with a wavelength from 890-910 nm in a super-pulsed operating mode (claim 14, lines 5-7); a second light source configured to generate a second portion of the light signal with a wavelength from 600-700 nm in a pulsed operating mode or a continuous operating mode (claim 14, lines 8-11); and a third light source 
Regarding claim 17 of the instant application, claim 15 of ‘337 discloses:
The light source device of claim 16, wherein the first light source comprises a super pulsed laser that creates an impulse of high intensity that emits for a billionth of a second in synchrony with the third light source (claim 15, lines 1-4).
Regarding claim 18 of the instant application, claim 16 of ‘337 discloses:
The light source device of claim 16, wherein the first light source comprises a super- pulsed infrared laser source (claim 16, lines 1-5), the second light source comprises at least two red light sources (claim 16, lines 1-5), and the third light source comprises at least two infrared light sources (claim 16, lines 1-5).
Regarding claim 19 of the instant application, claim 17 of ‘337 discloses:
The light source device of claim 18, wherein the at least two red light sources comprise red light emitting diodes (claim 17, lines 1-4) and the at least two infrared light sources comprise infrared light emitting diodes (claim 17, lines 1-4).
Regarding claim 20 of the instant application, claim 18 of ‘337 discloses:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oron, et al. (U.S PGPub No. 2004/0153130) in view of the document entitled, “Phototherapy in skeletal muscle performance and recovery after exercise: effect of combination of super-pulsed laser and light-emitting diodes” by Antonialli, et al. (hereinafter Antonialli).
Regarding claim 1, Oron teaches a method (paragraph [0012] – a method for treating or inhibiting neuromuscular disease or condition, including muscular dystrophy, in a subject in need of such treatment or inhibition) comprising: contacting a light source device to a subject's skin proximal to a dystrophic muscle or muscle group (paragraph [0012] – applying to an area of skin overlying target muscle tissue of the subject a muscular dystrophy effective amount of electromagnetic energy having a wavelength in the visible to near-infrared wavelength range”; paragraph [0016] – the methods described herein may be practiced using, for example, a low level laser therapy apparatus that preferably includes light energy sources, such as laser light sources, capable of emitting light energy having a wavelength in the visible to near-infrared range (preferably from about 630 nm to about 904 nm).  A handheld probe may be used for delivering the laser or light energy, and may include multiple laser diodes.), wherein the subject has been diagnosed with muscular dystrophy (paragraph [0023]); and applying a light signal in at least one of a pulsed operating mode (paragraph [0033] – During the treatment, the light energy may be continuously provided, or it may be pulsed.  If the light is pulsed, the pulses are preferably at least about 10 ns long and occur at a frequency of up to about 100 Hz), a continuous operating mode (paragraph [0033] – Continuous wave light may also be used), through the light source device to the dystrophic muscle or muscle group (paragraph [0027]), wherein the light signal is applied for a time (paragraph [0032]: in preferred embodiments, the treatment proceeds continuously for a period of about 30 seconds to about 2 hours, more preferably for a period of about 1 to 20 minutes) sufficient to stimulate a phototherapeutic response in the dystrophic muscle or muscle group (paragraph [0013] – applying an amount of electromagnetic energy… sufficient to achieve a biostimulatory effect).  Oron does not specifically teach the limitation of instant claim 1, that is wherein a light signal is applied in a super-pulsed operating mode of the light source device.
Antonialli discloses a study whose aim was to evaluate the effects of phototherapy with the combination of super-pulsed laser and light-emitting diodes on skeletal muscle performance and post-exercise recovery, and also to establish the optimal dose for this therapeutic application (page 1968, left column).  Antonialli discloses a light source device generating a light signal in at least one of a pulsed operating mode and a super-pulsed operating mode with red and infrared lasers (page 1971, Table 1).  Antonialli teaches that combination of super-pulsed laser with red and infrared LEDs is beneficial in enhancement of exercise performance and post-exercise recovery when irradiated before exercise (page 1975, left column).  Antonialli also teaches that irradiation of 30 J in six location of knee extensors leads to better 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Antonialli’s teaching of super-pulsed operating mode into the methods and device for treating muscular dystrophy of Oron.  Both Oron and Antonialli teach muscle light/photobiomodulation therapy for patients in need.  One of ordinary skill in the art would have desired Antonialli’s benefits of increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage for the muscular dystrophy patients using the phototherapy methods and device of Oron.  One of ordinary skill in the art would recognize that increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage would also suppress the rate at which muscular dystrophy deteriorates the muscles of such patients.  One of ordinary skill in the art would also recognize that Oron’s teaching of pulses that are at least 10 ns long (see paragraph [0033] of Oron), would be considered as, or very close to, super-pulses.  One of ordinary skill in the art would be capable of altering the values of such pulse widths in order to achieve the greatest phototherapeutic effect for patients with muscular dystrophy.
Therefore, claim 1 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 2, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Oron also teaches the limitation of instant claim 2, that is wherein the light source device is a probe device or a flexible array device (paragraph a handheld probe; paragraph [0020] – in the exemplary embodiment illustrated in Figure 1, a light therapy device includes a flexible strap and securing means such as mating Velcro strips configured to secure the device around the body of the subject).
Therefore, claim 2 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 3, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Oron also teaches the limitation of instant claim 3, that is wherein the light signal is applied to the subject to delay progression of muscular dystrophy (abstract, paragraph [0012]).
Therefore, claim 3 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 4, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Oron also teaches the limitation of instant claim 4, that is wherein the phototherapeutic response comprises a modulation of gene and/or protein expression of dystrophin (paragraph [0035] – the energy therapy methods as described herein can also be advantageously used in combination with gene therapy to regenerate skeletal muscle tissue or other tissue affected by a dystrophin gene mutation. The cells are injected into the bloodstream or muscle tissue to produce dystrophin in an amount effective to control the degeneration of muscle fibers and to control the proliferation of connective tissue within the muscle fibers.).
Therefore, claim 4 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 5, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Antonialli further teaches the limitations of instant claim 5, that is wherein the light source device comprises at least three light sources each configured to apply a portion of the light signal comprising a different wavelength within a wavelength range of 600-1100 nm (page 1971, Table 1; 4 super-pulsed infrared lasers irradiating at 905 nm, 4 red light LEDs irradiating at 640 nm and 2 Hz frequency, and 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency), wherein one of the at least three light sources operates in the super-pulsed operating mode and two of the at least three light sources operate in the continuous operating mode or the pulsed operating mode (page 1971, Table 1).
Therefore, claim 5 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 6, Oron, in view of Antonialli, renders obvious the method of claim 5, as indicated hereinabove.  Antonialli further teaches the limitations of instant claim 6, that is wherein the at least light three sources comprise a first light source configured to generate a first portion of the light signal with a wavelength from 890-910 nm (page 1971, Table 1 – 4 super-pulsed infrared lasers irradiating at 905 nm), a second light source configured to generate a second portion of the light signal with aWO 2018/191637PCT/US2018/027517-28- wavelength from 600-700 nm (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency), and a third light source configured to generate a third portion of the light signal with a wavelength from 810-880 nm (page 1971, Table 1 – 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency), wherein the first light source operates in the 4 super-pulsed infrared lasers irradiating at 905 nm), the second light source operates in the pulsed operating mode (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency) or the continuous operating mode, and the third light source operates in the pulsed operating mode (page 1971, Table 1 – 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency) or the continuous operating mode.
Therefore, claim 6 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 8, Oron, in view of Antonialli, renders obvious the method of claim 6, as indicated hereinabove.  Antonialli further teaches the limitations of instant claim 8, that is wherein the first light source comprises a super-pulsed infrared laser source (page 1971, Table 1 – 4 super-pulsed infrared lasers irradiating at 905 nm), the second light source comprises a red light source (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency), and the third light source comprises an infrared light source (page 1971, Table 1 – 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency).
Therefore, claim 8 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 9, Oron, in view of Antonialli, renders obvious the method of claim 8, as indicated hereinabove.  Antonialli further teaches the limitations of instant claim 9, that is wherein the second light source further comprises at least three red light sources (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency) and 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency).
Therefore, claim 9 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claims 10 and 11, Oron, in view of Antonialli, renders obvious the method of claim 8, as indicated hereinabove.  Antonialli further teaches the limitations of instant claims 10 and 11, that is wherein the light source device further comprises a permanent magnet that provides a constant magnetic field that is from 5 mT to 1 T (page 1971, Table 1; generation of 35 mT magnetic field implies the presence of the said permanent magnet).
Therefore, claims 10 and 11 are unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 12, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Oron teaches the limitations of instant claim 12, that is wherein the method is further comprising: moving the light source device to another area of the subject's skin proximal to another dystrophic muscle or muscle group (paragraphs [0012], [0019] – the light source or sources are preferably removably attached to the fabric so that they may be moved and placed in the position needed for treatment, and paragraph [0020] – the device can be adapted to treat different tissues in different areas of the body); and applying the light signal in another of the pulsed operating mode and the continuous operating mode (paragraph [0033]) through the light source device to the other dystrophic muscle or muscle group (paragraph [0012]), wherein the light signal is applied for another time (paragraphs [0019]-[0020], [0032]) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Antonialli’s teaching of super-pulsed operating mode into the methods and device for treating muscular dystrophy of Oron.  Both Oron and Antonialli teach muscle light/photobiomodulation therapy for patients in need.  One of ordinary skill in the art would have desired Antonialli’s benefits of increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage for the muscular dystrophy patients using the phototherapy methods and device of Oron.  One of ordinary skill in the art would recognize that increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage would also suppress the rate at which muscular dystrophy deteriorates the muscles of such patients.  One of ordinary skill in the art would also recognize that Oron’s teaching of pulses that are at least 10 ns long (see paragraph [0033] of Oron), would be considered as, or very close to, super-pulses.  One of ordinary skill in the art would be capable of altering the values of such pulse widths in order to achieve the greatest phototherapeutic effect for patients with muscular dystrophy.
Therefore, claim 12 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 13, Oron, in view of Antonialli, renders obvious the method of claim 12, as indicated hereinabove.  Oron also teaches the limitation of instant claim 13, power supply; Oron doesn’t specify that the power supply is either internal or external, but a person of ordinary skill in the art would recognize that such power source options are mutually exclusive and that Oron’s power supply would have to be one or the other.).
Therefore, claim 12 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 14, Oron, in view of Antonialli, renders obvious the method of claim 12, as indicated hereinabove.  Oron also teaches the limitations of instant claim 14, that is wherein the light source device is removably secured to the area of the subject's skin and the other area of the subject's skin (paragraphs [0018]-[0019] – The light source or sources are preferably removably attached to the fabric so that they may be moved and placed in the position needed for treatment).
Therefore, claim 14 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 15, Oron, in view of Antonialli, renders obvious the method of claim 1, as indicated hereinabove.  Oron also teaches the limitations of instant claim 15, that is wherein the light source device is programmed (paragraphs [0018] and [0021]) to apply the light signal in the at least one of the pulsed operating mode, the continuous 
Therefore, claim 15 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 16, Oron teaches (Figure 1) a light source device (paragraphs [0016] and [0018]) configured to contact a subject's skin proximal to a dystrophic muscle or muscle group (paragraph [0012]) comprising: a cluster of light delivery sources (paragraph [0016] – the handheld probe may include multiple laser diodes) comprising: the light sources configured to generate the light signals with a wavelength from about 630 nm to about 904 nm in a pulsed operating mode or a continuous operating mode (paragraph [0016], [0033]); a processing unit preprogrammed (paragraph [0016] – control unit; [0018] – programmable controller) with a time for application of the light signal (paragraph [0032]) to the dystrophic muscle or muscle group (paragraph [0027]); and a power source (paragraph [0018] – power supply).  Oron does not specifically teach the limitations of instant claim 16, that is wherein a first light source configured to generate a first portion of a light signal with a wavelength from 890-910 nm in a super-pulsed operating mode; a second light source configured to generate a second portion of the light signal with a wavelength from 600-700 nm in a pulsed operating mode or a continuous operating mode; and a third light source configured to generate a third portion of the light signal with a wavelength from 810-880 in the pulsed operating mode 
However, Antonialli teaches a light source device generating a light signal (page 1971, Table 1) comprising a first light source configured to generate a first portion of a light signal with a wavelength from 890-910 nm in a super-pulsed operating mode (page 1971, Table 1; 4 super-pulsed infrared lasers irradiating at 905 nm); a second light source configured to generate a second portion of the light signal with a wavelength from 600-700 nm in a pulsed operating mode (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency) or a continuous operating mode; and a third light source configured to generate a third portion of the light signal with a wavelength from 810-880 in the pulsed operating mode (page 1971, Table 1; 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency) or the continuous operating mode; a permanent magnet that provides a constant magnetic field from 5 mT to 1 T (page 1971, Table 1 – generation of 35 mT magnetic field implies the presence of the said permanent magnet).  Antonialli discloses a study whose aim was to evaluate the effects of phototherapy with the combination of super-pulsed laser and light-emitting diodes on skeletal muscle performance and post-exercise recovery, and also to establish the optimal dose for this therapeutic application (page 1968, left column).  Antonialli teaches that combination of super-pulsed laser with red and infrared LEDs is beneficial in enhancement of exercise performance and post-exercise recovery when irradiated before exercise (page 1975, left column).  Antonialli also teaches that irradiation of 30 J in six location of knee extensors leads to better outcomes increasing muscle strength, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Antonialli’s teaching of super-pulsed operating mode into the methods and device for treating muscular dystrophy of Oron.  Both Oron and Antonialli teach muscle light/photobiomodulation therapy for patients in need.  One of ordinary skill in the art would have desired Antonialli’s benefits of increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage for the muscular dystrophy patients using the phototherapy methods and device of Oron.  One of ordinary skill in the art would recognize that increasing muscle strength and decreasing pain and levels of biochemical marker related to muscle damage would also suppress the rate at which muscular dystrophy deteriorates the muscles of such patients.  One of ordinary skill in the art would also recognize that Oron’s teaching of pulses that are at least 10 ns long (see paragraph [0033] of Oron), would be considered as, or very close to, super-pulses.  One of ordinary skill in the art would be capable of altering the values of such pulse widths in order to achieve the greatest phototherapeutic effect for patients with muscular dystrophy.  One of ordinary skill in the art would have also wanted to have supplemented the device of Oron with the permanent magnet of Antonialli in order to better protect treated tissue from damage (please see paragraph [0010] of Oron).  
Therefore, claim 16 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 18, Oron, in view of Antonialli, renders obvious the light source device of claim 16, as indicated hereinabove.  Antonialli also teaches the limitation of instant claim 18, that is wherein the first light source comprises a super- pulsed infrared laser source (page 1971, Table 1 – 4 super-pulsed infrared lasers irradiating at 905 nm), the second light source comprises at least two red light sources (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency), and the third light source comprises at least two infrared light sources (page 1971, Table 1 – 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency).
Therefore, claim 18 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 19, Oron, in view of Antonialli, renders obvious the light source device of claim 18, as indicated hereinabove.  Antonialli also teaches the limitations of instant claim 19, that is wherein the at least two red light sources comprise red light emitting diodes (page 1971, Table 1 – 4 red light LEDs irradiating at 640 nm and 2 Hz frequency) and the at least two infrared light sources comprise infrared light emitting diodes (page 1971, Table 1 – 4 infrared LEDs irradiating at 875 nm and 16 Hz frequency).
Therefore, claim 19 is unpatentable over Oron, et al. and Antonialli, et al.

Regarding claim 20, Oron, in view of Antonialli, renders obvious the light source device of claim 16, as indicated hereinabove.  Oron also teaches the limitation of instant claim 20, that is wherein the device is further comprising a securing mechanism to removably secure the light source device to the area of the subject's skin (paragraphs The light source or sources are preferably removably attached to the fabric so that they may be moved and placed in the position needed for treatment).
Therefore, claim 20 is unpatentable over Oron, et al. and Antonialli, et al.

Allowable Subject Matter
Claims 7 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner notes that there are 35 U.S.C 112 rejections and Double Patenting rejections that must be overcome as well.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to dependent claims 7 and 17, the claimed subject matter is found allowable primarily because the prior art of record (namely Oron and Antonialli) does not teach wherein the first light source comprises a super-pulsed laser that creates an impulse of high intensity that emits for a billionth of a second in synchrony with the third light source.  Regarding claims 7 and 17, Oron, in view of Antonialli, renders obvious the method of claim 6 and the light source device of claim 16, as indicated hereinabove.  Oron also teaches wherein the light source comprises a pulsed laser that creates an impulse that emits for ten billionth of a second (paragraph [0033] – the pulses are preferably at least about 10 ns long).  Antonialli further discloses wherein the first light source comprises a super pulsed laser that creates an impulse of high intensity (page 1971, Table 1 – 4 super-pulsed infrared lasers irradiating at 12.5 W) as well as the third  wherein the first light source comprises a super pulsed laser that creates an impulse of high intensity that emits for a billionth of a second in synchrony with the third light source (i.e., synchronization of two or more light sources and pulse duration for a billionth of a second).
Porter, et al. (U.S PGPub No. 2014/0184089) was considered as potentially teaching the limitations of claims 7 and 17 that are not taught by Oron or Antonialli.  Porter teaches an LED light source, a pulse controller or pulse control module for an LED light source, and a method for controlling relative timing and phase of LED light pulse generation and operation of peripheral devices, relative to a common timing reference (abstract).  Porter also teaches a system for controlling synchronization of multiple LEDs and/or other devices and peripherals (abstract).  Porter discloses wherein the first light source, comprising pulsed laser (paragraphs [0040]-[0041]), is synchronized with the other source(s) (paragraphs [0024]-[0025]) as well as controlling the pulse duration (paragraph [0057]).  However, Porter teaches that its method and system is to be used in fluorescence microscopy and other spectroscopic applications.  Porter does not teach of any use of the system or method for a phototherapy treatment or treatment of muscles, skin, tissues, or muscular dystrophies, and thus the Examiner does not believe there is motivation for one of ordinary skill in the art to incorporate the teachings of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gangwish, et al. (U.S PGPub No. 2017/0072210) teaches a system, device, and method for exposing a patient to therapeutic resonant frequency patterns for therapy and treatment of a patient.  Schwarz (U.S PGPub No. 2016/0220834) teaches a method and system for skin treatment.  Simon, et al. (U.S PGPub No. 2013/0066395) teaches nerve stimulation methods for averting imminent onset or episode of a disease.  De Taboada, et al. (U.S PGPub No. 2009/0254154) teaches a method and apparatus for irradiating a surface with pulsed light.  Robins, et al. (U.S PGPub No. 2007/0129776) teaches external wearable light therapy treatment systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792